Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 1 of 9 PageID: 890




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


MEDWELL, LLC,

       Plaintiff,

       v.

CIGNA CORPORATION, CIGNA                           Civ. No. 20-10627 (KM) (ESK)
HEALTH AND LIFE INSURANCE
COMPANY, CIGNA HEALTHCARE OF                                  OPINION
NEW JERSEY, INC., CONNECTICUT
GENERAL LIFE INSURANCE
COMPANY, JOHN DOES 1–20, JANE
DOES 1–20, XYZ CORPORATIONS 1–
20, and ABC PARTNERSHIPS 1–20,

       Defendants.


KEVIN MCNULTY, U.S.D.J.:
       MedWell, LLC is a healthcare practice that regularly provided medical
services to patients insured by Cigna1 and would seek payment from Cigna.
Cigna claimed that it had overpaid MedWell for a certain period and so stopped
paying MedWell. MedWell sued Cigna in state court alleging state-law claims.
Cigna removed to this Court, asserting that one claim was completely
preempted by the Employee Retirement Income Security Act of 1974 (ERISA),
29 U.S.C. § 1001, et seq. Now before the Court is MedWell’s motion to remand.
(DE 8.)2 For the foregoing reasons, the motion is DENIED.

1       MedWell sues Cigna Corporation as well as certain subsidiaries, affiliated
entities, and to-be-identified defendants. For simplicity, I refer to all defendants
collectively as “Cigna.”
2      Certain citations to the record are abbreviated as follows:
      Compl. = Complaint, attached as Exhibit A to Defendants’ Notice of Removal
(DE 1-2)
       Notice = Defendants’ Notice of Removal (DE 1)
       Mot. = MedWell’s Motion to Remand (DE 8-1)
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 2 of 9 PageID: 891




 I.   BACKGROUND
   A. Facts
      MedWell is a healthcare practice that, for at least fifteen years, has
treated patients insured by Cigna. (Compl. ¶¶ 9, 15.) After treating patients,
MedWell would submit claims to Cigna, which would review the claim and then
pay MedWell directly for the services rendered. (Id. ¶ 17.)
      In 2017, Cigna had MedWell submit the records for twenty patients so
Cigna could do an audit. (Id. ¶¶ 20–25.) Those records related to services which
MedWell had provided to patients from 2014 to 2017. (Id. ¶ 22.) Two years
passed without word from Cigna on the audit’s results, while MedWell
continued to treat Cigna-insured patients and receive payment from Cigna. (Id.
¶¶ 29–30.)
      In August 2019, however, Cigna stopped paying any claims MedWell
submitted. (Id. ¶ 31.) When MedWell objected to this nonpayment, Cigna
replied that its audit had identified “damages” of over $800,000 due to
overbilling by MedWell (although MedWell contested Cigna’s allegation and
argued that any overbilling would only apply to a small percentage of claims).
(Id. ¶¶ 31–38.) Although Cigna only identified overbilling for the twenty patients
who were the subject of the audit, Cigna is withholding monies owed to
MedWell for all claims submitted after around August 2019, even though those
claims are “wholly unrelated” to the patient records which Cigna reviewed. (Id.
¶¶ 31, 45.)



      Opp. = Defendants’ Opposition to Motion to Remand (DE 13)
      Ex. A = Exhibit A to Defendants’ Opposition to Motion to Remand (DE 13-2)
      Reply = MedWell’s Reply Brief in Support of its Motion to Remand (DE 14)
      Sur-reply = Cigna’s Sur-reply (DE 22)
      Penaro Decl. = Declaration of Steven L. Penaro (22-2)
      Plan 1 = Exhibit A to Sur-reply (DE 22-3)
      Plan 2 = Exhibit B to Sur-reply (DE 22-4)
                                          2
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 3 of 9 PageID: 892




   B. Procedural History
      To recover for this nonpayment, MedWell sued Cigna in New Jersey
Superior Court and alleged state-law claims for (1) breach of contract,
(2) breach of the implied covenant of good faith, (3) quantum meruit, (4) unjust
enrichment, (5) promissory estoppel, (6) equitable estoppel, (7) tortious
interference with business relations, (8) tortious interference with prospective
economic advantage, and (9) negligence. (Id. ¶¶ 54–107.)
      Cigna removed to this Court, asserting that (1) some, if not all, of Cigna
plans at issue are governed by ERISA, and (2) MedWell’s unjust enrichment
claim is preempted by ERISA because MedWell effectively seeks to collect
“ERISA-regulated benefits” from Cigna. (Notice at 3–4.)
      MedWell moved to remand, namely arguing that Cigna’s notice of
removal failed to plead complete preemption. (Mot. at 2–8.) In opposing
MedWell’s motion, Cigna walked through the prongs of complete preemption
and attached claims forms which MedWell submitted to Cigna, arguing that
these forms showed that MedWell could collect benefits from Cigna on behalf of
patients. (Opp.; Ex. A.) In reply, MedWell argued that Cigna needed to submit
the plans themselves so that the Court could review whether patients could
validly assign claims to MedWell. (Reply at 9–11.)
      The Court asked Cigna to respond to this argument (DE 21), and Cigna
provided excerpts of two plans of Cigna-insured patients who received services
from MedWell in 2019 and 2020. (Penaro Decl. ¶¶ 7–15.) Both plans state that
“Medical benefits are assignable to the provider.” (Plan 1 at 4; Plan 2 at 3.)
II.   DISCUSSION AND ANALYSIS
   A. Removal and ERISA Preemption
      Defendants may remove cases brought in state court that arise under
federal law. 28 U.S.C. §§ 1441(a), 1331. But a removed action must be
remanded when “it appears that the district court lacks subject matter
jurisdiction.” Id. § 1447(c). So, on a motion to remand, I must determine
whether the action arises under federal law.

                                         3
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 4 of 9 PageID: 893




      Under the well-pleaded complaint rule, an action “arises under” federal
law “only if a federal question is presented on the face of the
plaintiff’s . . . complaint.” Dukes v. U.S. Healthcare, 57 F.3d 350, 353 (3d Cir.
1995). Here, the complaint only pleads state-law claims (Compl. ¶¶ 54–107),
but there is an exception to the well-pleaded complaint rule “for matters that
Congress has so completely preempted that any civil complaint that falls within
this category is necessarily federal in character.” Lazorko v. Pa. Hosp., 237 F.3d
242, 248 (3d Cir. 2000). Section 502 of ERISA is one such statutory provision
that completely preempts any state causes of action within its scope. Aetna
Health Inc. v. Davila, 542 U.S. 200, 209 (2004). That section provides that “[a]
civil action may be brought—(1) by a participant or beneficiary . . . (B) to
recover benefits due to him under the terms of his plan, to enforce his rights
under the terms of the plan, or to clarify his rights to future benefits under the
terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). A claim is completely preempted
by § 502(a) if “(1) the plaintiff could have brought the claim under § 502(a), and
(2) no other legal duty supports the plaintiff’s claim.” N.J. Carpenters & the Trs.
Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 303 (3d Cir. 2014)
(emphasis omitted) (citing Pascack Valley Hosp. v. Local 464A UFCW Welfare
Reimbursement Plan, 388 F.3d 393, 400 (3d Cir. 2004)).
      As the removing party, Cigna bears the burden of showing that each
prong is satisfied. Carlyle Inv. Mgmt. LLC v. Moonmouth Co., 779 F.3d 214, 218
(3d Cir. 2015); see also Pascack, 388 F.3d at 401. If “any doubt exists” over
whether Cigna can make that showing, then I must remand. See Carlyle, 779
F.3d at 218.
   B. ERISA Complete Preemption Prong 1
      This first prong entails two inquiries: “[w]hether the plaintiff is the type of
party that can bring a claim pursuant to Section 502(a)(1)(B)” and “whether the
actual claim that the plaintiff asserts can be construed as a colorable claim for
benefits pursuant to Section 502(a)(1)(B).” Progressive Spine & Orthopaedics,



                                         4
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 5 of 9 PageID: 894




LLC v. Anthem Blue Cross Blue Shield, Civ. No. 17-536, 2017 WL 4011203, at
*5 (D.N.J. Sept. 11, 2017).
             Type of Party
      By the statute’s terms, only participants or beneficiaries may bring a
§ 502(a) claim. Pascack, 388 F.3d at 400. Nonetheless, healthcare providers,
like MedWell, may bring such claims if they have a valid assignment of benefits
from plan participants. CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165,
176 n.10 (3d Cir. 2014). That is, “when a patient assigns payment of insurance
benefits to a healthcare provider, [the] provider gains standing to sue for that
payment.” Am. Orthopedic & Sports Med. v. Indep. Blue Cross Blue Shield, 890
F.3d 445, 450 (3d Cir. 2018) (citation omitted) (alteration in original). In
response to such rulings that assignments may confer ERISA standing,
insurers have put anti-assignment clauses into their contracts, and such
clauses are enforceable. Id. at 447–48. Thus, to assure themselves of a valid
assignment and thereby jurisdiction, courts have reviewed (1) authorization
forms from healthcare providers to determine whether patients assigned
benefits, and (2) patients’ insurance plans to determine whether there is an
anti-assignment clause. Progressive, 2017 WL 4011203, at *7; N. Jersey Brain
& Spine Ctr. v. United Healthcare Ins. Co., Civ. No. 18-15631, 2019 WL
6317390, at *3 (D.N.J. Nov. 25, 2019), report & recommendation adopted by
2019 WL 6721652 (Dec. 10, 2019).
      MedWell does not contest that the claims forms show that MedWell
attempted to collect payment from Cigna based on a purported assignment of
benefits. See also Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321,
325 (2d Cir. 2011) (holding that similar forms showed an assignment). To prove
that such assignments were valid (i.e., no anti-assignment clause could
invalidate them), Cigna produced two “representative” plans pursuant to which
MedWell submitted claims for reimbursement. (Sur-reply at 2–3 & n.3.)3 Both


3      To be sure, MedWell seeks renumeration for an unspecified number of claims
that could involve varying plans, while Cigna has provided only two “representative”
                                          5
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 6 of 9 PageID: 895




plans affirmatively allow for assignments to a provider. (Plan 1, at 4; Plan 2, at
3.) So it would seem that Cigna has made the requisite showing. See
Progressive, 2017 WL 4011203, at *7; N. Jersey Brain & Spine Ctr., 2019 WL
6317390, at *3.
      Nonetheless, MedWell argues that only pre-2017 claims and plans are
relevant to this case because Cigna is withholding payments due to overbilling
identified in patient records from 2014 to 2017. (Reply at 1.) Plans or claims
that post-date 2017, MedWell contends, are not relevant because the
Complaint does not raise causes of action relating to claims that MedWell
submitted post-2017. (Id.) MedWell reimagines its own Complaint. The unjust
enrichment count simply alleges that “MedWell conferred benefits upon” Cigna
(i.e., services to Cigna-insured patients), and Cigna “failed to provide MedWell
with remuneration for said benefits.” (Compl. ¶¶ 74, 77.) There is no
specification that MedWell only seeks to recover for the claims related to the
twenty patients whose records were audited. To the contrary, the Complaint
alleges that Cigna is “withholding all monies” due to MedWell for services
“unrelated” to the twenty patients. (Id. ¶ 45 (emphases added).) The crux, then,
of the Complaint is that Cigna owes MedWell payment for many more claims
than just those related to the twenty patients. While the twenty patients’
records may have triggered for Cigna’s halt to payments, MedWell presumably


plans. Nonetheless, it is sufficient for jurisdiction if at least some of the claims for
reimbursement are completely preempted. This is so because I may exercise
supplemental jurisdiction over the remaining claims since Cigna is allegedly
withholding payment on those claims and the preempted claims as part of the same
course of conduct. See 28 U.S.C. § 1367(a) (providing “supplemental jurisdiction over
all other claims that are so related to claims in the action within such original
jurisdiction that they form part of the same case or controversy”); Montefiore, 642 F.3d
at 332–33 (claims forms showed that some of the claims satisfied the Davila test and
the remaining claims that formed the basis of an unjust enrichment count came
within the court’s supplemental jurisdiction); Brunswick Surgical Ctr., LLC v. CIGNA
Healthcare, Civ. No. 09-5857, 2010 WL 3283541, at *1 (D.N.J. Aug. 18, 2010) (where
claims involved thirteen plans, eight of which were governed by ERISA, claims
regarding the five non-ERISA plans were subject to supplemental jurisdiction).
                                           6
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 7 of 9 PageID: 896




wants to recover all monies owed. Accordingly, the plans which Cigna
submitted are relevant and presumably related to claims which Cigna has paid
to MedWell.
      In sum, Cigna has produced sufficient evidence to show that MedWell is
the type of party that could bring an ERISA claim.4
              Type of Claim
      Next, I ask whether the claim asserted by MedWell can be considered a
claim for benefits under ERISA. Progressive, 2017 WL 4011203, at *8.5 Such
claims seek “to recover benefits due to [a beneficiary] under the terms of his
plan” or “to enforce his rights under the terms of the plan.” Id. (quoting 29
U.S.C. § 1132(a)(1)(B)). There is “a common distinction in the case law between
claims involving the ‘right to payment’ and claims involving the ‘amount of
payment’—that is, on the one hand, claims that implicate coverage and benefits
established by the terms of the ERISA benefit plan, and, on the other hand,
claims regarding the computation of contract payments or the correct
execution of such payments.” Montefiore, 642 F.3d at 331. The former are
claims for benefits under ERISA, while the latter are not. Id.; accord Pascack,
388 F.3d at 403; see also Blue Cross of Cal. v. Anesthesia Care Assocs. Med.
Grp., 187 F.3d 1045, 1051 (9th Cir. 1999) (right to payment case when patient
assigned benefits to dentist, dentist billed insurer, and insurer refused to pay
(citation omitted)).




4      In extra filings, MedWell argues, for one reason or the other, that the Court
cannot be sure that the plans are encompassed by the claims in this suit or that Cigna
has accurately portrayed them. (E.g., DE 30.) But, on this limited record and at this
early stage, what I have before me are plans which Cigna attests are encompassed by
this case and would appear, within their four corners, to satisfy the ERISA inquiry. So,
at least now, there is no reasonable “doubt” that the plans can satisfy the ERISA
inquiry. See Carlyle, 779 F.3d at 218. Moreover, because jurisdiction can be assessed
at any time, MedWell is free to later more clearly establish as a matter of fact that no
relevant plans qualify for the ERISA inquiry.
5     MedWell does not meaningfully contest the remaining inquiries.
                                           7
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 8 of 9 PageID: 897




      This is a “right to payment” case. MedWell, on behalf of
patients/beneficiaries, seeks payment from Cigna because Cigna has failed to
pay altogether, even though it is obliged to under those plans. (Compl. ¶¶ 77–
79.) Moreover, Cigna’s denial of payment was based on Cigna’s position that
some services provided by MedWell were not covered (id. ¶¶ 40–41), and claims
that implicate coverage disputes fall under § 1132 (a)(1)(B), see CardioNet, 751
F.3d at 177–78. Thus, MedWell seeks to “to recover benefits due to [a
beneficiary] under the terms of his plan.” 29 U.S.C. § 1132(a)(1)(B); see also
Blue Cross of Cal., 187 F.3d at 1051. Accordingly, both subparts of prong 1 of
the ERISA complete preemption analysis are satisfied.
   C. ERISA Complete Preemption Prong 2
      Under the second prong, I ask whether “there is no other independent
legal duty that is implicated by [Cigna’s] actions.” Davila, 542 U.S. at 210. In
other words, I ask whether Cigna’s liability would “derive[] entirely from the
particular rights and obligations established by the benefit plans.” Id. at 213. If
a key question in the case comes down to whether claims are covered under
the plan or were wrongfully denied, then liability derives from the plan. Merling
v. Horizon Blue Cross Blue Shield of N.J., Civ. No. 04-4026, 2009 WL 2382319,
at *11 (D.N.J. July 31, 2009); Klimowicz v. Unum Life Ins. Co. of Am., Civ. No.
04-2990, 2007 WL 2904195, at *4 (D.N.J. Sept. 28, 2007) (Greenaway, Jr., J.),
aff’d, 296 F. App’x 248 (3d Cir. 2008).
      Here, MedWell, in the stead of patients/beneficiaries, seeks to have
Cigna pay benefits allegedly owed under those patients’ plans. Cigna, for its
part, contends that it has no obligation to pay because some of those claims
are not covered. (Compl. ¶¶ 40–41.) Thus, to show that Cigna must pay
MedWell, I will need to consult the terms of the plans to see if Cigna is
wrongfully denying benefits, and a case that turns on wrongful denial of
benefits satisfies the second prong. See Merling, 2009 WL 2382319, at *11;
Klimowicz, 2007 WL 2904195, at *4. Further, MedWell and Cigna have no
agreement with one another that could affect Cigna’s obligations. Wayne

                                          8
Case 2:20-cv-10627-KM-ESK Document 32 Filed 12/04/20 Page 9 of 9 PageID: 898




Surgical Ctr., LLC v. Concentra Preferred Sys., Inc., Civ. No. 06-928, 2007 WL
2416428, at *5 (D.N.J. Aug. 20, 2007) (“Because no extrinsic contract governs
the amount of reimbursement to which WSC is entitled, WSC’s claims are
‘inextricably intertwined’ with the terms of the ERISA welfare benefit plans.”);
see also N. Jersey Brain & Spine Ctr. v. Aetna Life Ins. Co., Civ. No. 16-1544,
2017 WL 659012, at *5 (D.N.J. Feb. 17, 2017), report & recommendation
adopted by 2017 WL 1055957 (Mar. 20, 2017). Indeed, courts in this District
find that unjust enrichment claims by a provider as assignee qualify for ERISA
preemption. E.g., Cohen v. Horizon Blue Cross Blue Shield of N.J., Civ. No. 15-
4525, 2017 WL 685101, at *7 (D.N.J. Feb. 21, 2017); Wayne Surgical Ctr., 2007
WL 2416428, at *5. Accordingly, the second prong is satisfied.
III.   CONCLUSION
       For the reasons set forth above, MedWell’s motion to remand is denied.
       A separate order will issue.
Dated: December 4, 2020


                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                        9
